Citation Nr: 1803265	
Decision Date: 01/18/18    Archive Date: 01/29/18

DOCKET NO.  13-34 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating for prostate cancer prior to July 2013, higher than 20 percent from July 2013 to July 2017, and higher than 40 percent after July 2017.

2.  Entitlement to an initial compensable rating for residual scar related to prostate cancer surgery.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for hyperlipidemia.

5.  Entitlement to service connection for atrial fibrillation.


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs

ATTORNEY FOR THE BOARD

A. Gibson


INTRODUCTION

The Veteran served on active duty from October 1966 to May 1970.

This appeal to the Board of Veterans' Appeals (Board) is from July 2012 and April 2013 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran was scheduled for a personal hearing regarding these appeals in December 2017.  The hearing was not conducted, as the Veteran submitted a statement withdrawing his claims in November 2017.  The Board is therefore dismissing the claims in this decision.


FINDING OF FACT

On November 9, 2017, the Veteran filed a statement withdrawing all of his claims.  


CONCLUSION OF LAW

The criteria are met for a withdrawal of the claims for higher ratings for prostate cancer and for scar secondary to prostate cancer surgery, and for service connection for atrial fibrillation, hypertension, and hyperlipidemia.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).




REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to 38 C.F.R. § 20.204(b), a withdrawal of an appeal must be in writing and must include the name of the claimant, the claim number, and a statement that the appeal is being withdrawn.  The statement must be received by the Board prior to issuance of a decision regarding the claim or claims being withdrawn.  

In November 2017, the Veteran filed a statement that indicated he wished to withdraw his claims for higher ratings for prostate cancer and for scar secondary to prostate cancer surgery, and for service connection for atrial fibrillation, hypertension, and hyperlipidemia.  This statement complies with the requirements of Section 20.204(b).  As the Board had not yet issued a decision concerning this claim upon receipt of the statement, the criteria are met for withdrawal of the appeal.  See id.  

When a pending appeal is withdrawn, there is no longer an allegation of error of fact or law with respect to the determination that had been previously appealed.  Consequently, dismissal of the pending appeal is the appropriate disposition.  38 U.S.C. § 7105(d).  Accordingly, further action by the Board concerning this claim is unwarranted, and the appeal is dismissed.  Id.


ORDER

The claims of entitlement to higher ratings for prostate cancer and for scar secondary to prostate cancer surgery, and for service connection for atrial fibrillation, hypertension, and hyperlipidemia are dismissed. 



____________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


